United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3818
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Ronnell R. Prewitt

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 21, 2015
                               Filed: August 26, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      The district court1 revoked Ronnell R. Prewitt’s supervised release. On appeal,
Prewitt raises several challenges to the revocation judgment and sentence, and to the


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
underlying conviction and sentence. Having jurisdiction under 28 U.S.C. § 1291, this
court grants counsel’s motion to withdraw, and affirms.

       This court rejects as meritless Prewitt’s argument that the district court lacked
jurisdiction to revoke supervised release. See 18 U.S.C. § 3583(e). The district court
did not abuse its discretion in revoking supervised release based on the testimony of
witnesses at the revocation hearing, as well as the other evidence that was before the
court. See 18 U.S.C. § 3583(g)(1) (revocation of supervised release is mandatory if
defendant unlawfully possesses controlled substance); United States v. Walker, 688
F.3d 416, 422 (8th Cir. 2012) (witness credibility is virtually unreviewable on appeal);
United States v. Ralph, 480 F.3d 888, 890 (8th Cir. 2007) (decision to revoke
supervised release is reviewed for abuse of discretion, and factfinding as to whether
violation occurred is reviewed for clear error). The statutory maximum revocation
sentence is not unreasonable in these circumstances, as the district court properly
considered relevant sentencing factors and sufficiently explained its decision. See
United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review).
Finally, this court will not consider Prewitt’s untimely challenges to his underlying
conviction and sentence.

      The judgment is affirmed.
                      ______________________________




                                          -2-